﻿
It is a pleasure for roe once again to extend to the. Assembly the warm and friendly greetings of the Republic of Guinea and of its President, General Lansana Conte.
Your election, Sir, to preside over the current session augurs well for success in our work, thanks to your great diplomatic experience and your outstanding personal qualities, which fit you very well for your high office. You are the representative of a continent constantly struggling for the advent of a new world order. Your country, Nigeria, is noted for its dynamic commitment to peace and progress. Moreover, we hardly need recall that Africa's economic charter, approved in April 1S80, bears the title of "the Lagos Plan of Action". I assure you of my delegation's full co-operation as you discharge your mandate.
I also wish to pay a well deserved tribute to your predecessor, Mr. Dante Caputo, who presided ably and competently over the forty-third session. My delegation would also pay a tribute to Mr. Javier Perez de Cuellar, the Secretary-General, for his courageous and tireless work for peace and for understanding between peoples.
While welcoming the positive changes in international relations in recent years, we have to note that some political crises persist in the world. We are concerned about the situation in southern Africa, Palestine, the occupied Arab territories, Lebanon, Afghanistan and Cambodia.
In southern Africa, in just under two months the future of Namibia will be decided when elections are held in the Territory. In that connection, my country condemns Pretoria's delaying tactics to hinder the proper implementation of Security Council resolution 435 (1978). Because of those tactics, the Security Council must shoulder its responsibility for the full implementation of that resolution.
Effective action must begin with the demobilization of the troops integrated into the South African police - in particular, the notorious Koevoet, set up to be veritable commandos of death and terror in Namibia.
I repeat my country's unconditional support for the South West Africa People's Organization. We hope that the courageous people of Namibia will soon see the dawn of an era of regained freedom and true independence.
In South Africa itself, the racist Pretoria regime's 12-month extension of the state of emergency is further proof of that regime's disregard for our Organization's resolutions and decisions. Neither the spectacular departure of Mr. Botha nor the fancy diplomatic footwork of his successor can hide the omnipresence of apartheid. There are still restrictions on the press, and arbitrary arrest of the regime's political opponents is the daily lot of the people of South Africa.
The mockery of elections that exclude 75 per cent of the population exposes the stubborn, racist nature of an increasingly condemned system. Those elections are not only contrary to the legal norms of the United Nations, but flagrantly violate the right of the South African people freely to decide their own future on the basis of the principle of one person, one vote.
Meanwhile, support for the African National Congress of South Africa, the Pan Africanist Congress of Azania and all those others that are fighting the anachronistic system of apartheid must become more real, and international action to increase awareness of the problem must be continued and intensified.
The Government of Guinea endorses the recommendations of the latest Summit of the non-aligned countries, held in Belgrade from 4 to 8 September this year, which called on the international community to take concerted action to compel the apartheid regime to answer for its crimes against mankind.
Pretoria is pushing its arrogance even further beyond the limits, by stepping up its acts of aggression and destabilization against the front-line and other neighbouring States. That State terrorism has led to disturbing population movements in the region, jeopardizing the economic and social balance. I therefore repeat the appeal made in the Oslo Declaration of August 1988 on humanitarian aid to States suffering so much from that scourge.
Elsewhere on the continent we should support the commendable efforts of the United Nations, the Organization of African Unity and all others of good will to establish conditions favourable to a climate of peace in Chad, Angola, Ethiopia, Sudan and Mozambique. My Government supports this peace process, which is based on dialogue, the search for agreement and mediation.
We also have hopes of a final settlement of the question of Western Sahara, through the holding of the self-determination referendum.
The talks now under way between France and the Comoros reflect the willingness of the two parties to reach a just solution to the question of the Comorion island of Mayotte.
As for Lebanon, my Government appreciates the responsible role being played by the Tripartite Committee of the Arab Heads of State with the aim of putting an end to the unspeakable suffering of the people of Lebanon caused by the civil war.
The question of Palestine is at the heart of the Middle East crisis. Therefore, any viable solution must involve the following factors: Israel's total withdrawal from all the occupied territories, including Jerusalem; the restoration of the inalienable rights of the Palestinian people - particularly its right to a homeland; recognition of the State of Palestine and the peace initiative of President Yasser Arafat; and, finally, the convening of an international peace conference on the Middle East, with the participation of all the parties, including the Palestine Liberation Organization, on an equal footing.
Guinea welcomes the cease-fire in the conflict between Iran and Iraq, and urges the two parties, under the auspices of the United Nations, to move their positions beyond the current situation of no war, no peace, and to establish an atmosphere of good neighbourliness, in keeping with Security Council resolution 598 (1987).
Despite the meagre results of the Paris Conference on Cambodia, consultations must continue with a view to establishing more favourable conditions for the resumption and eventual success of the work of that Conference. The dialogue that has begun between the leaders of China and the Soviet Union will certainly help to ease the situation.
Despite the withdrawal of foreign troops, the fighting has become even more deadly in Afghanistan, so there is an urgent need fully to implement the letter and spirit of the Geneva Agreements, including providing increased food aid to the Afghan refugees and ensuring their repatriation and their speedier reintegration into society.
With regard to New Caledonia, the Matignon Agreements, signed in Paris on 26 June 1988 by all the parties, marked an important stage towards the realization by the New Caledonian people of their aspirations.
Only respect for territorial integrity and national unity can help bring about peace in Cyprus and the Korean peninsula. The Korean people is waging a legitimate struggle, worthy of our full support, for the peaceful reunification of its country, without outside interference.
Similarly, we support the current negotiations between the Cypriot Government and the Turkish community, under the auspices or the Secretary-General.
The situation in Central America is also a matter of serious concern. My Government welcomes the efforts of the Heads of State of the region, and of other Latin American countries, to achieve a final agreement, in keeping with the spirit of the Esquipulas II and Tela meetings.
In opening this session on 19 September 1989, which was also the International Day of Peace - and peace is so very dear to mankind - the international community's intention was, in our view, to urge all those of good will to ensure that this year again we shall add one more stone to the fine house we are called upon to erect together. At no time in the past 40 years has peace been so near at hand than it is now. After having been threatened for so long by antagonistic ideologies, chauvinism and passion, peace is now looming on the horizon, not as the light at sunset but as the light of the sun rising inevitably towards the zenith.
That is why the Government of Guinea is convinced of the following: disarmament is the business of all States; nuclear disarmament is still the priority, but conventional disarmament should also be accorded the importance it warrants; the creation and extension of nuclear-weapon-free zones strengthens security; chemical weapons must be eliminated; there is a symbiotic relationship between disarmament and development, since the resources freed by disarmament can be used for economic and social progress.
While most speakers have shown a certain optimism with regard to the resolution of many political crises, the same cannot be said with regard to economic matters. The main feature of con temporary international relations is interdependence between political stability and economic progress. The North-South dialogue our countries have so much yearned for is still deadlocked. In the meantime, the gap between the rich countries and the other countries is widening, as is clearly shown by the persistence of the current world economic crisis.
Arbitrary prices for commodities and for goods manufactured by the North completely negates measures that are being put forward to ease the foreign-debt-servicing burden. Trade is carried out in a discriminatory manner. Our countries still do not have access to modern science and technology. Financial flows to the South are becoming increasingly rare while paradoxically, the North is accentuating the factors responsible for the continued financial bleeding of the South. With regard to the question of debt, indebtedness continues to absorb the fruit of the efforts of the poor countries, in particular in Africa, where the income is falling significantly in spite of the harsh measures taken in structural adjustments. While some creditor countries have agreed to forgive official debt - for which my country expresses its sincere gratitude - it is nevertheless clear that the solution to the economic crisis rests mainly on promoting remunerative prices for commodities.
It is fitting to emphasize that the critical economic and social situation in the countries of the South - aggravated in the case of some by a growing influx of refugees and displaced persons - is not conducive to ensuring the full enjoyment of human rights called for by the international community as a whole.
The various United Nations development decades have not yielded significant results. Hence, it is essential to prepare the kind of international strategy that will allow us to see the light at the end of the tunnel. In this regard, the convening in September 1990 of the Second United Nations Conference on the Least Developed Countries and the holding in April 1990 of the special session of the General Assembly on international economic co-operation, as well as the implementation of a strategy within the context of the Fourth United Nations Development Decade, will provide added impetus to efforts for the establishment of a new international economic order. Environmental degradation is today a reality that can only be dealt with at a world-wide level. Deforestation, gaps in the ozone layer, pollution and natural disasters have all overwhelmed the ecosystem and endangered life.
My delegation recognizes that the World Meteorological Organization and the United Nations Environment Programme have already begun to study climatic change through the setting up of an intergovernmental working group. We also support the strengthening of the programme on climatology already in place. We believe that in so doing we will help avoid the fragmentation of research in this area at a time of international economic difficulties.
On the question of toxic wastes, the cross-border transport and dumping of such wastes has negative effects on development and on the environment that call for a greater awareness and the speedy adoption of a world convention.
With regard to human rights, let me point out that in my country we say that the human face of. poverty, despair and ignorance is often that of the woman, the innocent child, the old person living alone or the handicapped person without resources. Hence my Government clearly sees the right to development as a specific human right. That is why the Military Committee for National Recovery believes that eliminating material poverty, social inequality and ignorance is the sine qua non for promoting human rights. As far as the Republic of Guinea is concerned, freedom, whether it be individual or collective, either is or is not; it must be seen as a whole, as an essential benefit that cannot be either negotiated or forfeited. It is the most valuable resource God has given to man.
Accordingly, the national authorities have advocated that international legal instruments on human rights be included in the domestic legal system of our country through the adoption of legislation.
There is a phenomenon today that has assumed unmanageable proportions: I refer to the problem of drugs and psychotropic substances about which the alarm has sounded in many countries. There is no doubt that the use of such substances is injurious to health and corrupts the youth, which is the most vulnerable sector of the population and the hope and the future of human society.
The struggle against this endemic evil necessarily involves international co-operation in stopping the production and consumption of drugs and their illicit trafficking. The example of the United States of America aid Colombia is one that could well be followed. It is the concrete expression of an active solidarity that is essential if we are to erect an impregnable barrier against this scourge.
I new turn to terrorism. Whether it be by an individual or a group of individuals, or the deliberate policy of a State, terrorism is criminal, and the Guinean Government condemns it most vigorously. Because terrorism threatens or kills innocent persons aid undermines international security, there cannot be any moral justification for it. Furthermore, it cannot become a tool in the legitimate struggle waged by peoples for freedom and emancipation.
The preservation of peace and the struggle for progress requires democratisation in international relations. Hence we must step up the role and influence of this world Organization while ensuring respect for and the promotion of the norms of international law. We must also take a fresh look at the challenges before us, in particular the economic challenge.
It is encouraging to see that the United Nations is now reviewing its role and doing its utmost to discharge its historic mission. The world is changing quickly and the United Nations cannot stand aloof. Its effectiveness depends on how it can adapt to the realities of the twenty-first century - that is to say, its ability to conceive a strategy in keeping with a universality that is its essential character is tic.
Today the trend on the part of us all is towards greater love for our fellow man, for the earth and for the heavens, and we must all resolutely look towards the future for the advent of a new world, young and beautiful, based on justice, freedom, prosperity and peace.
